IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                            : NO. 465
                                                  :
DESIGNATION OF CHAIR AND VICE-                    : MAGISTERIAL RULES DOCKET
CHAIR OF THE MINOR JUDICIARY                      :
EDUCATION BOARD                                   :


                                            ORDER



PER CURIAM

        AND NOW, this 11th day of April, 2022, Magisterial District Judge Richard G. King is

hereby designated as Chair, and Magisterial District Judge Douglas McCall Bell is

designated as Vice-Chair, of the Minor Judiciary Education Board, commencing July 1,

2022.